Case 1:21-cr-00226-CRC Document9 Filed 03/17/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
ve : MAGISTRATE NO. 21-MJ-265

CHRISTOPHER PATRICK MOYNIHAN, : VIOLATIONS:
> 18 U.S.C. §§ 1512(c)(2), 2
Defendant. : (Obstruction of an Official Proceeding)

> 18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(A)
(Entering and Remaining on the Floor of
Congress)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in a Capitol
Building)
40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere,
CHRISTOPHER PATRICK MOYNIHAN, attempted to, and did, corruptly obstruct, influence,
and impede an official proceeding, that is, a proceeding before Congress, by entering and

remaining in the United States Capitol without authority.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00226-CRC Document9 Filed 03/17/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
PATRICK MOYNIHAN, did unlawfully and knowingly enter and remain in a restricted building
and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United
States Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
PATRICK MOYNIHAN, did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER

PATRICK MOYNIHAN, willfully and knowingly entered and remained on the floor of a House
Case 1:21-cr-00226-CRC Document9 Filed 03/17/21 Page 3 of 3

of Congress and in any cloakroom and lobby adjacent to that floor, in the Rayburn Room of the
House of Representatives, and in the Marble Room of the Senate, without authorization to do so.

(Entering and Remaining on the Floor of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(A))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
PATRICK MOYNIHAN, willfully and knowingly engaged in disorderly and disruptive conduct
in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct
of a session of Congress and either House of Congress, and the orderly conduct in that building of
a hearing before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
PATRICK MOYNIHAN willfully and knowingly paraded, demonstrated, and picketed in any
United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

any Dhl fete

Attorney of the United States in
and for the District of Columbia.
